                                                                                   L
                   IN THE UNITED STATES DISTRICT COURT                                           r' 'a
                                                                                       l': l I'i
                  FOR THE EASTERN DISTRICT OF VIRGINIA                      im 1 82020 ;'i'
                              Richmond Division
                                                                        CLERK. U.S. DlSFRiCT COURT
                                                                              RICHMOun VA
MICHAEL WATERMAN,

        Plaintiff,

V.                                            Civil Action No. 3:19-cv-890

THOR MOTOR COACH, INC. AND
FREIGHTLINER CUSTON CHASSIS
CORPORATION,

     Defendants.


                              MEMORANDUM OPINION


     This matter is before the Court on Defendant Thor Motor Coach,

Inc's    MOTION   TO    TRANSFER   VENUE   (ECF   No.    14)   (the    ^'Motion     to

Transfer").       The Court has reviewed the Amended Complaint, the

Motion to Transfer, and the supporting, opposing, and reply-

memorandum.       For   the   reasons   set forth       below,   the   Motion       to

Transfer will be granted.          The case will be transferred to the

United States District Court for the North District of Indiana,

South Bend Division.


                                   BACKGROUND


     This case arises from the purchase of an allegedly defected

motorhome.    The Plaintiff, Michael Wateirman, purchased a new 2019

Thor Aria motorhome (the "Motorhome") from Camping World RV Sales

of Fredericksburg, Virginia ("Camping World") on June 18, 2018.

See ECF No. 12 at H 4; ECF No. 12-1 at 2.                 Camping World is an

authorized dealer of Defendant Thor Motor Coach, Inc. (Thor").

Thor, a foreign corporation, whose principal place of business is
in Elkhart, Indiana, manufactured Waterman's Motorhome.                  Defendant

Freightliner      Custom    Chassis     Corporation        ("FCCC"),    a    foreign

corporation doing business throughout Virginia, manufactured the

chassis of the vehicle.           Id.       At the time of purchase, the

Motorhome came with a factory warranty, administered by Thor, which

provided for a one year, 15,000-mile basic express warranty and a

two year, 24,000-mile structure warranty (''Limited Warranty").

ECF No. 12 at H 5.        The Limited Warranty covered, inter alia, "any

repairs or replacements needed during the warranty period and/or

due to defects in factory materials or workmanship."                   Id. at H 7.

     Shortly      after    the   purchase.      Waterman      asserts       problems

stemming from the various defects and nonconformities with the

Motorhome began to appear.         The problems were: mechanical issues

related   to    the   chassis,    impaired          tail   lights,     faulty   air

conditioning, discoloration of the interior trim, and water leaks.

Id. at KH 9, 11-14.        As a result. Waterman returned the Motorhome

to a Camping World authorized dealership for inspection and repairs

on at least three separate occasions.                See id.; ECF No. 12-2 at

2-9 (detailing the repair orders on the Motorhome).                         Waterman

asserts   that,     notwithstanding         these    attempted    repairs,      the

Motorhome has never been brought into confoimiity with the Warranty

and is substantially impaired in its use, value, and safety.                    See

ECF No. 12 at      11-14.     According to Waterman, the alleged defects

caused the Motorhome to be out-of-service in several months, "far

                                        2
in excess of thirty (30) days."       See ECF No. 12 at H 10; ECF No.

12-2 at 2-9.


     Because of the uncorrected defects in the Motorhome, Waterman

filed this action in the Circuit Court for Spotsylvania County,

Virginia against Thor and FCCC.         The Amended Complaint alleges

breach of express warranty (COUNT I), breach of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301 et seq. (COUNT II), and Violation

of the Virginia Motor Vehicle Warrant Enforcement Act, Va. Code.

Ann. § 59.1-207.16 (COUNT III).       ECF No. 12 at 4-8; See Notice of

Removal, Ex. A (ECF No. 1-2).    In the prayer for relief. Waterman

seeks, inter alia, "a refund of the purchase price of Subject

Vehicle.    Id. at 8.   On September 8, 2019, the Defendants removed

the action to this Court.   ECF No. 1.     On December 16, 2019, Thor

filed the Motion to Transfer, requesting the claim be transferred

to the Northern District of Indiana, South Bend Division pursuant

to 28 U.S.C. § 1404(a), ECF No. 14.       Thor argues that the forum-

selection clause in the Warranty requires that any action relating

to the Warranty be brought in Indiana.       ECF No. 14.   On December

30, 2019, FCCC filed its consent to the transfer.      See ECF No. 18

at 1.   Waterman filed a response in opposition on December 30,

2019, ECF No. 18, and Thor filed a reply on January 5, 2020, ECF




1    The purchase price of the motorhome was $234,104.95 (the net
balance due at settlement was approximately $253,000 after various
other costs). See ECF No. 12-1 at 2.
                                  3
No. 20.     Accordingly, the motion is ripe for review.



                                DISCUSSION


      In Atlantic Marine Construction Co.,^ the Supreme Court held

that, when all of the parties in a case have entered into a valid

forum-selection clause, the forum-selection clause controls except

in exceptional circumstances.       Thor and Waterman are parties to

the   forum-selection    clause.    FCC   is   not.     Wateman   opposes

transfer.     In addition, this case presents the question of how a

court should proceed when some, but not all, of the parties in a

case are subject to a forum-selection clause, and one of                the

parties files a motion to transfer its claims to the forum chosen

in the forum-selection clause.

I.    LEGAL FRAMEWORK FOR TRANSFER UNDER 28 U.S.C. § 1404(a)

      Application   of   a   forum-selection   clause   is   governed   by

federal law.    See Albemarle Corp. v. AstraZeneca UK Ltd., 628 F.3d

643, 650 (4th Cir. 2010) (providing that federal courts sitting in

diversity jurisdiction must apply federal law to all procedural

matters, including the application of a forum-selection clause).

The provision respecting transfer of civil actions is 28 U.S.C. §

1404(a), which provides:

            For the convenience of parties and witnesses,
            in the interest of justice, a district court


2    Atl. Marine Constr. Co. v. U.S. Dist. Ct. for the W.D. of
Tex., et. al., 571 U.S. 49 (2013).
                                    4
               may transfer any civil action to any other
               district or division where it might have been
               brought or to any district or division to
               which all parties have consented.

        28    U.S.C.   §   1404(a).    To determine   whether a § 1404(a)

transfer of venue is appropriate, "a district court must make two

inquiries: (1) whether the claims might have been brought in the

transferee forum, and (2) whether the interest of justice and

convenience of the parties and witnesses justify transfer to that

forum."        Koh v. Microtek Int^l, Inc., 250 F. Supp. 2d 627, 630

(E.D. Va. 2003); see also Seaman v. lAC/InterActiveCorp, Inc., No.

3:18-cv-401, 2019 WL 1474392, *3-4 (E.D. Va. Apr. 3, 2019) (citing

Trs. of the Plumbers & Pipefitters Nat. Pension Fund v. Plumbing

Servs., Inc., 791 F.3d 436, 444 (4th Cir. 2015)).

        In the absence of a forum-selection clause, the analysis of

a § 1404(a) motion to transfer is straightforward, requiring the

application of a factor test.           But, this calculus changes when a

forum-selection clause, such as the one at issue here, is present.

In Atlantic Marine, the Supreme Court addressed the standards to

apply in adjudicating a case involving a forum-selection clause.

The Supreme Court stated that, when the parties have agreed to a

valid        forum-selection     clause,   "[o]nly    under   extraordinary

circumstances unrelated to the convenience of the parties should

a § 1404(a) motion be denied."             Atl. Marine, 571 U.S. at 62.

Accordingly,       when    a   valid   forum-selection   clause   exists,   a
district court should ordinarily transfer the case to the forum

specified in that clause in.      Id.    The plaintiff's choice of forum

and the private interests of the parties are irrelevant.           Instead,

the Court considers only the public interests concerning transfer.

        Although the Atlantic Marine Court made clear that district

courts must enforce a valid forum-selection clause for contracting

parties who affirmatively agreed to litigate in a particular forum

"unless extraordinary circumstances unrelated to the convenience

of the parties clearly disfavor a transfer,"                571 U.S. at 568

(emphasis added), "the Court did not have occasion to address how

the general rule should apply where . . . as here, there are other

complications . . . ." In re Howmedica, 867 F.3d 390, 401 (3d Cir.

2017); Artech Info. Systems LLC v. ProTek Consulting, 2018 WL

3575054, at *3 (W.D. Md. July 25, 2018).              Nor did the Supreme

Court    provide   further   guidance   to   assess   the   "'extraordinary

circumstances'     that may arise       in the   context of     multi-party

litigation for which the clause in question reaches some but not

all of the parties and claims."         Artech Info. Systems, LLC, 2018

WL 3575054, at *3.      While the Fourth Circuit has not opined on

this scenario, the Third and Fifth Circuits have determined that,

"in situations where some but not all parties have entered into a

forum-selection clause," a court must determine whether transfer

is warranted by assessing the following factors:
     (1) that in 'all but the most unusual cases' claims bound
     by the forum-selection clause should be litigated in the
     chosen forum; (2) the private and public interests of
     parties not bound by the forum-selection clause; (3)
     practical threshold issues of jurisdiction and severance
     and (4) judicial efficiency and 'any other                           public
     interests that weight against enforcing a                            forum-
     selection clause.
                     '


Artech Info. Systems; LLC, 2018 WL 3575054, at *3 (citing In

re Howmedia, 867 F.3d at 404-05; Rolls Royce, 775 F.3d at

681)).     This analytical framework applies to this action

because Thor and Waterman are parties to the forum selection

clause, but FCCC is not.

 II. ANALYSIS


     The    forum-selection      clause      in   the     Limited       Warranty

states:




            Exclusive jurisdiction           for deciding legal
            disputes relating to             alleged breach of
            warranty     of   representations        of    any    nature
            rests   in   the   courts       within      the     state   of
            manufacture,      which   is    Indiana.          Also,     the
            limited    warranty   shall      be    interpreted          and
            construed in accordance with the laws of the
            state   of    Indiana.         Any    and     all    claims,
            controversies and causes of action arising out
            of or relating to this limited warrant,
            whether sounding contract, tort or statute,
            shall be governed by the laws of the state of
            Indiana, . ..

ECF No.    7-1 at 12. This is an exclusive forum-selection clause

provision, requiring that disputes related to the Limited Warranty

be litigated in the State of Indiana.

     Based on the presumption favoring the application of forum-
                                        7
selection clauses in Atlantic Marine, if the Court finds the forum-

selection clause valid, it should transfer the case to the Northern

District of Indiana, Atl. Marine, 571 U.S. at 62, unless Waterman

establishes   that   exceptional      circumstances    mediate    against

enforcement of the clause.


     A. The validity of    the   forum-selection      clause   within   the
        Limited Warranty

     It is well-settled that forum-selection clauses "are prima

facie valid and should be enforced unless enforcement is shown by

the resisting party to be 'unreasonable' under the circumstances."

M/S Bremen v. Zapata Off-Shore Co.,           407 U.S. 1, 10 (1972)

(emphasis added).    Further, the party challenging enforcement of

the forum-selection clause must make a "strong showing" that

enforcing the clause is unreasonable, and therefore has a "heavy

burden of proof."    Id. at 15, 17.

     Interpreting M/S Bremen, the Fourth Circuit held that courts

should consider the following factors to determine whether a forum-

selection clause is unreasonable:


          (1)[the clause's] formation was induced by
          fraud or over-reaching; (2) the complaining
          party "will for all practical purposes be
          deprived of his day in court" because of the
          grave inconvenience or unfairness of the
          selected forum; (3) the fundamental unfairness
          of the chosen law may deprive the plaintiff of
          a remedy; or (4) [the clause's] enforcement
          would contravene a strong public policy of the
          forum state.
Albemarle Corp., 628 F.3d at 651 (quoting Allen v. Lloyd^s of

London, 94 F.3d 923, 928 (4th Cir. 1996)); WCC Cable, Inc v. G4s

Tech. LLC, No. 5:17-cv-52, 2017 WL 6503142, at *6 (citing Allen,

94 F.3d at 928); Garrett, No. 3:08-cv-792, 2009 WL 936297, at *2-

3 (same).

       In making his argument that the forum-selection clause is

unreasonable. Waterman relies on Albennarle factors (2) and (3).

Specifically,    Waterman argues that the forum-selection clause

within the Warranty is unreasonable because: (1) Waterman will be

"deprived of his day in court" if the clause is enforced; and (2)

application of Indiana's version of the "Lemon Law" deprives him

of a remedy.    ECF No. 19 at 2-3.      Each of these arguments will be

addressed in turn.


               1. Will Waterman Be Deprived of His Day in Court

       Waterman first argues that he will be "deprived of his day in

court" if the case is transferred to the Northern District of

Indiana.    ECF No. 19 at 2-3.      But this contention is premised on

the inconvenience that Waterman faces in litigating the case in

Indiana and is exactly the kind of argument the Supreme Court

directed courts to disregard in Atlantic Marine.         See Atl. Marine,

571 U.S. at 64 ("[W]hen parties agree to a forum-selection clause,

they   waive   the   right   to   challenge   the   preselected   forum   as

inconvenient or less convenient for themselves or their witnesses,

or for their pursuit of the litigation.").            Waterman begins by
pointing to the underlying facts in the claim as they relate to

Virginia: (1) the Motorhome was purchased in Virginia; (2) the

Motorhome   was purchased by a Virginia resident; and (3)            the

Motorhome was purchased with the intent that it be used as a

recreational vehicle within Virginia.            Id.   Waterman stresses

that, because the majority of the facts underlying the claim

occurred in Virginia, it is fundamentally unfair to uproot the

litigation to a distant forum, causing Waterman to take off

extended periods of time from work.        Id.   Waterman goes on to say

that, if the case were transferred to the Northern District of

Indiana, he would suffer grave inconvenience stemming from missed

work and pay and significant travel costs that could force him to

forfeit the case.    Id. at 2-3.         But this argument lacks merit.

It may very well be inconvenient and more expensive for Waterman

to litigate this case in Indiana as opposed to Virginia, but

nothing in the record suggests that litigating the case in Indiana

would   cause   Waterman   "grave    inconvenience."       Rather,   the

inconvenience Waterman faces is "of the sort that is normally

associated with litigating a claim."         Parks v. Newmar Corp., No.

3:19-cv-352, 2020 WL 265870, at *4 (E.D. Va. Jan. 17, 2020). In

fact, based on Waterman's logic, it would be just as burdensome

for Thor to litigate the claim in Virginia because, as Thor

highlights, Thor has a legitimate interest in litigating the claim

in Indiana: (1) the Motorhome was manufactured in Indiana; (2)

                                    10
Thor's principal of business is in Elkhart, Indiana; (3) Thor's

representatives who will testify at deposition or trial are located

in Indiana; and (4) litigating the claim in Indiana helps provide

consistency "in the handling of claims and lawsuits nationwide."

See ECF No. 15 at 5; ECF No. 20 at 2.                However, as the Supreme

Court made clear in Atlantic Marine, in light of a forum-selection

clause, a party's private interests must be disregarded because

the parties agreed to the preselected forum and thereby waived the

right to challenge it as inconvenient.              571 U.S. at 64.       Waterman

has not shown that litigating the claim in the Northern District

of Indiana would effectively deprive him of his day in court and

his arguments must be set aside.

           2. Does Indiana Law Derive Waterman of a Remedy

       Next, Waterman maintains that the forum-selection clause is

unreasonable       because   it    deprives   Waterman      of   a   remedy   under

Virginia's lemon law.             See ECF No. 19 at 3-4.             Specifically,

Waterman argues that Indiana's version of the "Lemon Law," Ind.

Code   §   24-5-    13-5,    excludes   motorhomes     "regardless       of   their

complained     of   nonconformities."^        Id.      In    essence.     Waterman




^    The Indiana Code defines a "motor vehicle" as "any self-
propelled vehicle that: (1) has a declared gross vehicle weight
of less than ten thousand (10,000) pounds; (2) is sold to: (A) a
buyer in Indiana and registered in Indiana; or (B) a buyer in
Indiana who is a non resident . . ." Ind. Code § 24-5- 13-5.                   In
addition, the Indiana Code expressly excludes from its
definition of "motor vehicle" motor homes.             Id.
                                        11
implies that the effect of a transfer would be that Waterman's

Motorhome would not be given the legal protections intended to be

given to Virginia residents under the law.       Id.   But this argument

fails because Waterman cannot be deprived of a remedy when he did

not have a remedy against Thor under Virginia's lemon law in the

first place.

     In Count III of Waterman's Amended Complaint, he alleges a

violation of Virginia's lemon law, Va. Code § 59.1-207.9, et seq.

The Motor Vehicle Warranty Enforcement Act, commonly referred to

as the "Virginia lemon law," creates a "remedy for purchasers of

motor   vehicles   against   motor     vehicle   manufacturers   if   the

manufacturer does not conform the motor vehicle to any applicable

warranty by repairing or correcting any defect or condition which

'significantly impairs the use, market value, or safety of the

motor vehicle' . . . ."      Parks v. Newmar Corp., 384 F. Supp. 2d

966, 968-69 (W.D. Va. 2005) (citing Va. Code. § 59.1-207.14).

     Waterman brings his Virginia Lemon law complaint only against

FCCC, the manufacturer of the Motorhome's chassis.          See ECF No.

12 ^ 40 (stating that FCCC is a "manufacturer" as defined under

the Virginia lemon law).     As Thor notes. Waterman does not assert

that Thor is liable under the Virginia lemon law.          And, even if

Waterman did assert a lemon law claim against Thor, the Virginia

lemon law does not cover Thor.    Courts within the Eastern District

of Virginia have resolved that "Virginia's lemon law attaches

                                  12
liability to motor home defects only with respect to the motor

home's ^self-propelled motorized chassis.'" Burke v. Thor Motor

Coach, Inc., No. 3:15-cv-75, at 1 (E.D. Va. July 9, 2015); see

also Parks,384 F. Supp. 2d at 970-71 ("[T]he Court finds that

Newmar does not assemble the self-propelled motorized chassis of

the motor homes it manufactures and distributes and thus is not a

'manufacturer' as defined by the [Virginia lemon law].").               While

it is not entirely clear based upon the Amended Complaint which

parts of the Motorhome Thor manufactured, it is certain that Thor

did not manufacturer the chassis of the Motorhome-the chassis was

manufactured by FCCC.       Therefore, FCCC is the only Defendant that

could fall under the umbrella of Virginia's lemon law liability.

If the Court decides to transfer the claims against Thor to the

Norther District of Indiana, Waterman would not be deprived of a

remedy against Thor because he had no available remedy to begin

with.


       Clearly, enforcement of the forum-selection clause as between

Thor    and   Waterman   does   not   render   the   forum-selection   clause

unreasonable under Albemarle.          If the court enforces the forum-


selection clause in the Limited Warranty, Waterman will neither be

"deprived of his day in court" nor will he be deprived of a remedy

as against Thor.         Accordingly, the Court finds that the forum-

selection clause within the Limited Warranty is valid.



                                       13
      B. Third and Fifth Circuit Four-Step Framework

      Because      the   forum-selection    clause       is       valid,    a     strong

presumption exists in favor of transferring the claims against

Thor to the Northern District of Indiana.                      However,      Waterman

brings claims against two defendants: Thor and FCCC.                        And while

the claims against Thor are subject to the forum-selection clause,

the clause does not govern the claims against FCCC.                  In situations

in which one party within a lawsuit is privy to a forum-selection

clause but other parties are not, the court must determine whether

enforcing the forum-selection clause against all of the parties in

the case is justified.         Here, where Thor is a party to the forum-

selection clause but FCCC is not, the Court has three potential

options: (1) transfer the case in its entirety; (2) leave the case

in the Eastern District of Virginia; or (3) sever the claims and

enforce the forum-selection clause as to the claims against Thor.

See   In   Rolls   Royce   Corp.,   775   F.3d   671,    681      (5th     Cir.   2014)

(finding    that    Atlantic    Marine    did    not    categorically           require

severance in all situations).         The Court will apply the four-step

framework developed by the Third and Fifth Circuit's to the record

of this case.


                    1. Application of forum-selection clauses

      As to the first prong, the court will consider the private

interests    of    the   parties    who   have   signed       a    forum-selection

agreement, finding that a party's expectations cuts in favor of

                                      14
transferring to the contracted for forum.               In re Howmedica, 867

F.3d at 406-07.           Waterman agreed to a forum-selection clause

granting   exclusive      district to       Indiana   Courts for all claims

brought against Thor,         and   Thor seeks    to enforce    that clause.

Because    the    Court   determined   that    the    forum-selection   clause

within the Warranty is valid, it is presumed, for this analysis,

that Waterman's claims against Thor should be litigated in the

Northern District of Indiana.


     FCCC, on the other hand, did not agree to an Indiana forum-

selection clause.         There is thus no presumption that Waterman's

claims against FCCC should be litigated in Indiana, so the Court

will proceed to address Waterman's claims against FCCC at the

second step of the transfer inquiry.

                 2. Piiblic and private interests relevant to non-
                                  contracting parties

     At the second stage of the analysis, the Court considers the

public and private interests relevant to non-contracting parties,

just as it would in an independent § 1404(a) analysis involving

those parties in the absence of any forum-selection clause.               See

In re Howmedica, 867 F.3d at 404; Rolls Royce, 775 F.3d at 681.

Accordingly, the Court considers the interests of FCCC, Waterman,

and the public, as if the case involved only claims against FCCC.

The private interests to consider include the ''relative ease of

access to sources of proof; availability of compulsory process for


                                       15
attendance of unwilling, and the cost of obtaining attendance of

willing witnesses; possibility of view of premises, if view would

be appropriate to the action; and all other practical problems

that make trial of a case easy, expeditious and inexpensive,"

Atl, Marine, 571 U.S. at 62 n.6 (internal quotations omitted),

whereas the public interests are ''the administrative difficulties

flowing from court congestion; the 'local interest in having

localized controversies decided at home'; the interest in having

the trial of a diversity case in a forum that is at home with the

law that must govern the action; the avoidance of unnecessary

problems in conflict of laws, or in the application of foreign

law; and the unfairness of burdening citizens in an unrelated forum

with jury duty." Artech Info. Systems, LLC v. ProTek Consulting,

No. px-17-3468, 2018 WL 3575054, at *3 (D. Md. July 25, 2018)

(quoting Piper Aircraft, 454 U.S. at 241 n.6)).

     Turning first to the private interests at stake-FCCC is a

private party not bound by the forum-selection clause in the

Warranty.   However, the Court has no reason to believe that FCCC s

private interests would be unduly prejudiced by transferring the

entire case to the Northern District of Indiana.   In fact, in its

RESPONSE TO DEFENDANT THOR MOTOR COACH, INC.'S MOTION TO TRANSFER

VENUE, FCCC consented to transferring the action to the United

States District court for the Northern District of Indiana.    ECF

No. 18.


                                16
       On the other hand, it is clear that Waterman's interests would

best be served by allowing the case to proceed before a Virginia

court.     FCCC is a foreign corporation.              ECF No. 12 H 2.     But, a

large majority of the relevant witnesses, documents, and other

evidence    are    likely    located   in    Virginia     because    the   events

underlying      Waterman's    purchase      of   the    Motorhome   occurred   in

Virginia: (1) Waterman is a current resident of Virginia; (2) the

Motorhome    was purchased at a          Camping       World in Spotsylvania,

Virginia, ECF No. 12 HI 1/3; (3) the Motorhome was registered in

Virginia and meant for personal use primarily within Virginia,

Id. H 6; and (4) all of the repairs took place at an authorized

dealership in Virginia, ECF No. 12-2 (detailing the repair orders).

In fact, the only connection this case has to Indiana is that

Thor's principal place of business is located within Indiana.                  It

would be far easier for Waterman, who has fewer financial resources

than a large corporation, to litigate in Virginia, and a trial in

Virginia would likely be easier and less expensive for Wateinnan.

In addition, Virginia has an interest in protecting consumers

within its state and administering the laws of its state, in this

case the Virginia Motor Vehicle Act. Therefore, Virginia has a

greater interest in litigating this claim than Indiana.

       Weighing the public and private issues at stake together,

this   factor     weighs    strongly   against     transferring      the   claims

against FCCC to the Northern District of Indiana.                   Because this

                                       17
result is in conflict with the Step One presumption that Waterman's

claims against Thor should proceed in Indiana, the Court must

assess whether severance of the claims is warranted.


                   3. Threshold issues related to severance


     The Court must next consider whether severance of the claims


between FCCC and Thor is appropriate.      Where there are multiple

defendants in a case, the fact that transfer of one defendant would

be proper or improper under § 1404(a) does not prevent transfer of

the others.     It is appropriate for the court to sever the claims

against those defendants and transfer the others.    Chrysler Cred.

Corp. V. Country Chrysler, Inc., 928 F.2d 1509, 1518-19 (lOth Cir.

1991).   At the third step of the four-part inquiry, the Court must

consider threshold issues relating to severance of the claims,

including the presence of indispensable parties and diversity

jurisdiction, personal jurisdiction, venue, or jointer defects.

In re Howmedica, 867 F.3d at 404-05;       Fed. R. Civ. P. 21 ("The

Court may also sever any claims against a party.").

     First, it seems clear that, under Fed. R. Civ. P. Rule 19(b)

("Rule 19(b)"), FCCC is not an indispensable party as to the claims

against Thor.     To be an indispensable party under Rule 19(b), a

party must be a "required" party under Fed. R. Civ. P. Rule 19(a),

meaning that "in that person's absence, the court cannot accord

relief among existing parties."    However, a judgment against FCCC

without Thor's presence in this case would not have preclusive

                                  18
effect over Thor.       Thus, FCCC is neither a "required" party nor

an indispensable party under Rule 19(b), and it is permissible to

severe the claims against Thor and FCCC.

      Second, if the Court grants Thor's Motion to Transfer and

transfers the entire case, there are no jurisdictional issues.

FCCC consented to transferring the case to the Northern District

of Indiana and would likely be unable to challenge the Indiana

court's personal jurisdiction at a later juncture.                And, FCCC has

not contested that it is subject to jurisdiction in Virginia.               If

the Court chose to keep Waterman's claims against FCCC before it,

severance is likely necessary because there is a question of

whether     the    Eastern   District        of   Virginia   lacks    personal

jurisdiction over Thor as a manufacturer based in Indiana.                  As

such, the Court has the option of transferring the claims against

Thor or both Thor and Waterman to the Northern District of Indiana.


If,   as   here,   "more   than   one   outcome    satisfies   the   threshold

severance constraints," the Court proceeds to the fourth step.              In

re Howmedica, 867 F.3d at 405.

              4. Efficiency and non-contracting parties' private
                                         interests


      At the final stage of the inquiry, where severance is neither

clearly warranted nor clearly disallowed, a court may exercise its

discretion in choosing the most appropriate course of actions

considering       "'efficiency    interests       in   avoiding    duplicative


                                        19
litigation' and 'any other private interests that may weight

against enforcing a forum-selection clause."           Lewis v. Jayco,

Inc., 2019 WL 3797357, at *3 (W.D. Va. Aug. 12, 2019) (discussing

whether to sever a claim in a case involving competing forum-

selection clauses) (citing In re Howmedica, 856 F.3d 390, 405 (3rd

Cir. 2017)).      If a court determines that the public interest in

upholding   the    contracting   parties'    settled   expectations   is

'overwhelmingly outweighed' by the countervailing interests, "the

court can decline to enforce a valid forum-selection clause."         Id.

(quoting Atl. Marine, 571 U.S. at 66).

     Waterman's strongest argument for severing the case is the

allegation that transferring their claims against FCCC to the

Northern District of Indiana would deny Waterman a remedy under

Virginia's lemon law.     ECF No. 19 at 3.    Virginia's lemon law was

passed to protect consumers within Virginia, so the public interest

lies with protecting Waterman's lemon law remedy.        See Va. Code §

59.1-207.10 ("The General Assembly recognizes that a motor vehicle

is a major consumer purchase,       and     there is no doiibt that a

defective motor vehicle creates a hardship for the consumer.          It

is the intent of the General Assembly that a good faith motor

vehicle warranty complaint by a consumer should be resolved by the

manufacturer, or its agent, within a specified period of time.").

If, as Waterman suggests. Waterman would lose its claim against

FCCC in the event the case is transferred to the Northern District

                                  20
of Indiana, the Court may use its discretion to deny enforcing the

forum-selection clause as against one or both of the Defendants.

     Waterman's assertion that his Virginia lemon law claim will

no longer be available to him under Indiana law is premised on the

assumption that, if the case is transferred to Indiana, Indiana's,

and not Virginia's, laws would apply.           To determine the validity

of this assumption, it is necessary to determine the choice-of-

law issue: whether Virginia or Indiana law would apply if the

claims against FCCC were before the Northern District of Indiana.

     It is well-settled that a federal district court sitting in

diversity and resolving a transferred matter must apply the laws

of the transferor state, including the choice of law rules.               See

Van Duren v. Barrack, 376 U.S. 612, 639 (1964).              However, this

rule does not apply to transfers effected under § 1404(a) when the

§ 1404(a) transfer stems from       enforcement of a forum-selection

clause.     Atl. Marine, 571 U.S. at 65-66 (finding that a forum-

selection    clause   should   not apply   to    transfers   in   which   the

plaintiff has attempted to circumvent a forum-selection clause by

suing in a district other than that to which the parties agreed).

Here, the transfer of Waterman's claims against FCCC would not be

pursuant to the forum-selection clause but pursuant to the Court's

severance analysis.     Therefore, the Northern District of Indiana

would apply the choice of law rules of the transferor court,

Virginia.

                                   21
      Under Virginia's choice of law provisions governing contract

law, ''[t]he nature, validity and interpretation of contracts are

governed by the law of the place where made."                  See, e.g., Hengle

V. Asner, No. 3:19cv250, 2020 WL 113496, at *25 (E.D. Va. Jan. 9,

2020)(quoting C.I.T. Corp. v. Guy, 195 S.E. 659, 661 (Va. 1938)).

 [T]he place of acceptance of a proposal is the place where a

contract is made, since acceptance by the offeree completes the

contract process."        Madaus v. Nov. Hill Farm, Inc., 630 F. Supp.

1246, 1249 (W.D. Va. 1986)).            Waterman purchased his Motorhome at

a dealership in Virginia.          ECF No. 12 at 2.       In addition, all of

the   attempted   repairs        made   to    the   Motorhome     occurred   at   a

dealership in Virginia, so Virginia law governs the validity of

the claims at this stage.           ECF No. 12 at 2.       Therefore, whether

the   case   stays   in    the    Eastern      District   of    Virginia     or   is

transferred to the Northern District of Indiana, Virginia's lemon

law will apply to the claims against FCCC.                 In sum. Waterman's

theory that the claim against FCCC will be lost if the case is

transferred has no merit.


      C. Transferring the claims to the Northern District of Indiana

      Setting aside Wateirman's argument that he would lose his claim

against FCCC if the case were transferred to the Northern District

of Indiana, the Court finds no reason to sever the case.               Severance

and a partial transfer ''would               require   the same    issues to be

litigated in two difference places and would thus amount to a waste

                                         22
of   judicial   resources."            Flexible    Technologies       v.    Sharkninja

Operating L.L.C., No. 8:17-cv-117, 2018 WL 1175043, at *7 (D.S.C.

Feb. 14, 2018).      The Court is mindful that severance of the claims,

which are grounded in the same underlying facts, could lead to

inconsistent factual findings, which "runs counter to the public's

interest in cases proceeding expeditiously, efficiently and fairly

in federal court."         Id.     Transferring an entire case is preferable

to severance.        Celsion Corp. v. Steams Mgmt. Corp., No. 00-cv-

1214, 2001 WL 55456, at *4 (D. Md. Jan. 18, 2001) ("Where venue is

appropriate as to some defendants but not others, courts prefer a

transfer to an appropriate venue over severance of the case.").

Consequently, the Court exercises its discretion and declines to

transfer the entire case.


      Because severance is not warranted in this case, the case

should be transferred in its entirety to the Northern District of

Indiana pursuant to the exclusive forum-selection clause in the

Warranty.       In     Atlantic        Marine,    the     Supreme     Court   clearly

articulated     that      courts    must    respect      forum-selection      clauses,

stating that, "when parties have contracted in advance to litigate

disputes in a particular forum, courts should not unnecessarily

disrupt the parties' settled expectations."                  Atl. Marine, 571 U.S.

at   583.   This     is    not   one   of   the   rare    instances    in   which   the


"contracting    parties'         settled    expectations      is 'overwhelmingly'

outweighed by the countervailing interests."                  In re Howmedica, 867

                                            23
F.3d at 405 (quoting Atl. Marine, 571 U.S. at 66).                Applying these

principles,    while     also   taking      under    advisement    the    judicial

efficiency interests at stake,           the Court finds it appropriate to

enforce the forum-selection in the Warranty and transfer the entire

case to the Northern District of Indiana.^




                                  CONCLUSION


     For the foregoing reasons, DEFENDANT NEWMAR CORPORATION'S

MOTION   TO   TRANSFER   VENUE    TO   THE    U.S.   DISTRICT     COURT   FOR   THE


NORTHERN DISTRICT OF INDIANA, SOUTH BEND DIVISION (ECF No. 3) will

be granted.     The case will be transferred to the District Court

for the Northern District of Indiana, South Bend Division.

     It is so ORDERED.




                                 Robert E. Payne
                                                       /s/        M.
                                 Senior United States District Judge

Richmond, Virginia
Date: March




4 In today's world, out-of-state manufacturers sell their
products in virtually every state. For most manufacturers,
litigating product claims away from their home state presents no
significant burden. And, the reality also is that no individual
consumer really has the power to strike a forum selection clause
in the manufacturer's form contract.            The choice is to take the
clause or to not buy the product. Unfortunately, the law has
not caught up with reality. But, it is the task of Congress and
the state legislators to rectify the imbalance between
manufacturers and consumers.
                                       24
